Citation Nr: 0843326	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  02-01 547	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for vascular problems, erectile 
dysfunction, depression, and nerve damage as a result of VA 
surgical treatment in April and May of 1999. 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. 


The claim on appeal was initially denied by the Board in a 
January 2003 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in December 2003, the veteran's then-
representative and the VA General Counsel filed a Joint 
Motion for Remand.  This motion was granted in a December 
2003 Court order.  The Board subsequently remanded this case 
in July 2004 and later obtained a Veterans Health 
Administration (VHA) medical opinion.  The veteran was 
notified of this opinion in July 2008 but did not indicate 
that he wanted his case remanded to the RO or otherwise 
respond to this notification.  

The record reflects that the veteran is no longer represented 
by the attorney who represented him before the Court as well 
as before VA since 2003.  In November 2008, the Board 
notified the veteran of his right to representation by either 
a private attorney or a Veterans Service Organization.  He 
was given 30 days to respond to this letter but did not do 
so.  The Board will thus proceed with this appeal with the 
understanding that the veteran wishes to represent himself.


FINDINGS OF FACT

1.  The veteran underwent an aorto-bifemoral artery bypass in 
April 1999 and an exploratory laparotomy and removal of 
several small bowel obstructions in May 1999.

2.  While there is evidence of erectile dysfunction as a 
result of the noted VA surgery, there is no indication of 
record that this or any other disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for vascular problems, erectile 
dysfunction, depression, and nerve damage as a result of VA 
surgical treatment in April and May of 1999 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  The proximate cause of disability or death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran was hospitalized at a VA facility from April to 
June of 1999 after being admitted to the emergency room in 
April 1999 with complaints of non-healing right foot ulcer.  
Upon admission, it was noted that in 1992 he had a femoral 
popliteal bypass on the right and that studies from March 
1999 showed arterial occlusive disease of the right common 
iliac artery, with distal collateral reconstitution of the 
common femoral artery; long segmental occlusions of the 
distal third to the right superficial femoral artery, with 
distal collateral reconstitution of the tibial perineal trunk 
demonstrating two vessel run-offs; and long segmental 
occlusions of the left popliteal artery with distal 
collateral reconstitution of the proximal segments of the 
three vessel run-offs.  As the inferior mesenteric artery was 
not opacified, it was presumed occluded.  The admitting 
diagnoses were right foot cellulitis; a non-healing ulcer of 
in the right foot; and severe bilateral arteriosclerotic 
peripheral vascular disease of the lower extremities, 
consistent with right common iliac occlusion and left 
femoropopliteal occlusive disease.  

On April 27, 1999, the veteran underwent an aorto-bifemoral 
artery bypass without incident or post-operative difficulty.  
He continued to have a non-healing right foot ulcer with 
exposed tendons requiring further surgical treatment.  On May 
3, 1999, he was transferred from surgical care to 
intermediate care.  During his hospitalization, in the first 
week of May 1999, the veteran was noted to have been passing 
no flatus and having no bowel movements.  He also had nausea 
and several episodes of emesis which did not resolve.  On May 
7, 1999, he underwent an exploratory laparotomy that 
identified and removed several small bowel obstructions.  He 
tolerated the surgery well and was advanced to a regular diet 
on postoperative day three.  He was then transferred back to 
intermediate care on May 12, 1999.  Notably, the claims file 
contains signed informed consent forms for both surgical 
procedures from April and May of 1999.  

Subsequently, VA outpatient records from September and 
October 1999 reflect that the veteran complained of urinary 
hesitancy, inability to obtain an erection, and erections 
without discharge since vascular surgery.  In November 1999, 
he was seen for further complaints, noting that he had been 
told after his surgery that he would no longer be able to 
achieve an erection and ejaculate.  An impression of probable 
erectile dysfunction, secondary to aortal femoral bypass, was 
rendered.

The veteran was hospitalized again at a VA facility in June 
2000, with a preoperative diagnosis of symptomatic left 
internal carotid artery stenosis.  It was noted at that time 
that, on his most recent duplex, he had a 65 percent carotid 
artery stenosis with an ulcerated-appearing plaque and a 
questionable intra plaque hemorrhage.  During this 
hospitalization, a left carotid endarterectomy with patch 
angioplasty was performed.  The veteran was noted to tolerate 
this procedure well.

VA records from June 2000 indicated that the veteran was 
visited by a social worker and a chaplain, who discussed with 
him his financial and family circumstances.  A July 2003 
preventative health survey filled out by the veteran 
indicates a positive depression screen.  In August 2000, he 
underwent a VA mental health consult, following the positive 
depression screen.  He reported he did not really get 
depressed but just felt down from time to time about his life 
situation.  Also, he discussed his problems achieving orgasm 
since a previous surgery, though he could not remember which 
one.  The diagnosis was adjustment disorder with a depressed 
mood.

A VA vascular laboratory report from March 2001 contains a 
notation of the veteran's June 2000 left carotid 
endarterectomy.  The examiner noted that the veteran was 
stable and doing well and that he had a normal left carotid 
and vertebral duplex ultrasound with excellent postoperative 
results.

In September 2001, the veteran was seen at a VA facility for 
complaints of persistent dry climax and "fairly normal" 
erections that were short in duration since his April 1999 
surgery.  The examining doctor rendered impressions including 
organic erectile dysfunction and retrograde ejaculation, both 
noted to be secondary the surgery.

A VA psychology record from April 2003 indicates that the 
veteran was not depressed but was worried about his 
impotence.  Since "the surgery," he was able to get an 
erection but unable to climax.  The examiner diagnosed 
adjustment disorder with a depressed mood and impotence.  

The claims file reflects that the veteran failed to report 
for VA examinations in conjunction with this claim in June, 
October, and December of 2006.  In this regard, the Board 
notes that it is well-established that VA's duty to assist a 
claimant is not always a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim by 
appearing for an examination, no further effort will be 
expended to assist him in this regard.  

A December 2006 VA outpatient treatment record includes an 
assessment of erectile dysfunction.  The examiner noted that 
the veteran was "quite insistent that since his 
aortobifemoral bypass and aneurysm was done in a VA hospital 
that his sexual dysfunction should be service connected and 
he deserves a pension in compensation."  The examiner noted 
that "this is not the case, but he is demanding money in 
compensation."

In June 2008, the Board requested and received a VHA opinion.  
In the opinion, a vascular surgeon noted that the veteran 
underwent an aorta-femoral bypass for severe peripheral 
vascular disease and tissue loss in the lower extremities.  
This operation was found to have been performed "within the 
standard of care."  The surgeon noted that the veteran 
developed retrograde ejaculation postoperatively and 
indicated that this was a "known incidence" after this type 
of operation and that his review revealed no negligence, 
error in judgement, or any similar incident of fault on the 
part of VA.  Additionally, the operation and the veteran's 
care were noted to be performed with the proper skill level.

Overall, the Board has reviewed the evidence of record and 
observes that there is competent medical evidence showing 
erectile dysfunction as a result of the veteran's vascular 
surgery in April 1999.  There is no suggestion, however, that 
this or any other claimed disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or 
an event not reasonably foreseeable.  Rather, the June 2008 
VHA opinion indicates that the erectile dysfunction was a 
known consequence of the veteran's surgery and was not the 
result of negligence, error in judgement, or a similar 
incident of fault.

The Board has considered the veteran's contentions in this 
case but observes that he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for vascular problems, erectile 
dysfunction, depression, and nerve damage as a result of VA 
surgical treatment in April and May of 1999, and this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a September 2004 letter issued pursuant to the 
Board's July 2004 remand and prior to readjudication in a 
Supplemental Statement of the Case in November 2007.  In 
March 2006, the veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's records of reported VA treatment have 
been obtained in their entirety.  Efforts to obtain records 
from the medical center of the Keesler Air Force Base in 
Biloxi, Mississippi were made, but that facility responded in 
October and December of 2004 that records were not available.  
Finally, the veteran, as noted above, failed to report for a 
VA examination on several occasions, but a VHA opinion was 
obtained in conjunction with this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vascular problems, erectile dysfunction, depression, and 
nerve damage as a result of VA surgical treatment in April 
and May of 1999 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


